DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Claims 1-20 are pending, claims 1, 12 and 19 are amended, and claims 1-20 have been rejected. 
 				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-18 are a method and claims 19-20 are a system. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite providing microservice available to retailers […] identifying a delivery that is scheduled with a first amount of orders; determining a planned capacity level for the first amount of orders on a vehicle associated with the delivery based on a threshold capacity level for the vehicle; receiving a percentage of capacity the is remaining within the vehicle once the first amount of orders are loaded into the vehicle and an actual capacity is determined for the vehicle; generating a list of customer addresses located on or adjacent to a route for the delivery based on evaluated predefined rules, wherein the list comprises known customers that are known to be located along the route at intersecting or adjacent streets along the route but are not scheduled to receive any product associated with the delivery that is scheduled; sending requests for orders to the known one or more customers associated with the list by sending the requests […] operated by the known customers with offers, wherein each request includes a time for which the corresponding request has to be accepted by a corresponding customer before the corresponding request expires; and modifying the delivery with any new orders processed as a result of the sending and increasing the planned capacity level on the vehicle for the delivery before the vehicle departs for the delivery and utilizing all or some portion of the percentage of capacity remaining within the vehicle with the new orders, and wherein modifying further include updating the route based on the new orders; and iterating back to the sending with additional offers until the planned capacity of the vehicle reaches an acceptable capacity level. (claim 1) and  receiving a planned route for a planned delivery that is scheduled to deliver a first amount of orders along the planned route at a delivery start date and time; obtaining an estimated remaining capacity level for a vehicle after the first amount of orders are loaded into the vehicle based on a type of vehicle associated with the vehicle; identifying contact information for customers having addresses located on or adjacent to the planned route, wherein the customers are not scheduled to receive any product associated with the delivery; sending offers to devices operated by the customers by sending the offers, wherein the offers include an expiration date that precedes the delivery start date and time; acquiring new orders from one or more of the customers after the sending; and providing the new orders to a delivery planning service that modifies the planned delivery to include the new orders and reduces the estimated remaining capacity level of the vehicle for the planned delivery before the delivery start date and time and iterating back to the sending with additional offers until the estimated remaining capacity level of the vehicle is associated with an acceptable level of capacity for the vehicle. (claim 12) and provide the remaining capacity level to the delivery manager after the vehicle is loaded with the first amount of orders for the delivery; provide the offer to the delivery manager based on the contact information of the customer provided by the delivery manager and order details associated with the first amount of orders of the delivery; send the new order details to a vehicle loading device to cause the vehicle to add the new order to the vehicle with the first amount of orders; receive the offer from the delivery manager; and place the new order based on options selected by the customer (claim 19). The limitation falls within “Certain Methods Of Organizing Human Activity” for managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Specifically, the claims falls within sending of advertising or marketing activities to a potential customer. 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a platform server comprising a processor and computer readable storage medium with instructions, providing a platform interface to retailers; the platform interface, an order service and a delivery planning service; retailer server comprising a processor, a mobile device comprising a processor, an interface, a mobile application, and a delivery manager that is executed on a platform to cause the processor to execute,  sending […] to mobile applications of mobile devices, and an application programming interface. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the delivery of orders based on the metrics collected about the deliveries. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component and are generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependents: With respect to dependent claims 2-11, 13-18, and 20 the claims have been considered and determined to not integrate the judicial exception into a practical application. 
Claim 2 recite generating the delivery based on processed orders received from an order service. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 3 recites generating the route based on order addresses associated with the processed orders. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 4 recites determining further includes calculating the planned capacity level based on the first amount of orders and a vehicle type associated with the vehicle. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 5 recites determining further includes receiving the planned capacity level through an interface with delivery details associated with the delivery. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 6 recites generating further includes determining whether a particular customer address is adjacent to the route based on a predefined deviation distance between the particular customer address and the route. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 7 recites obtaining customer contact information associated with the customer addresses. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 8 recites selecting the known customers from the customer contact information based on rules. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 9 recites sending further includes sending the requests as offers to the known customers, wherein the offers expire when unredeemed by the known customers within a predefined period of time before a delivery start time of the delivery. The limitation merely further limits the transmission of data and does not integrate the judicial exception into a practical application. 
Claim 10 recites modifying further includes sending a delivery identifier for the delivery and details associated with the new orders to a delivery planning service to have the new orders included with the first amount of orders with the delivery. The limitation merely further limits the transmission of data and does not integrate the judicial exception into a practical application. 
Claim 11 recites maintaining metrics for the delivery, the first amount of orders, and an increase in the planned capacity level based on adding the new orders to the delivery. The limitation merely further limits the transmission of data and does not integrate the judicial exception into a practical application. 
Claim 13 recites maintaining fuel/emissions saved per order for the planned delivery based on the planned route, the first amount of orders, and a second amount of orders comprising the first amount of orders plus the new orders. The limitation merely further limits the transmission of data and does not integrate the judicial exception into a practical application. 
Claim 14 recites obtaining further includes receiving the estimated remaining capacity level from a trained machine-learning algorithm that is provided as input details associated with the first amount of orders and the vehicle type. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 15 recites obtaining further includes receiving an indication from an interface that indicates the vehicle has been loaded with the first amount of orders for the planned delivery. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 16 recites receiving further includes acquiring the estimated remaining capacity level from one or more sensors located in or associated with a cargo area of the vehicle. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 17 recites identifying further includes identifying the contact information for the customers based: on the addresses, customer transaction histories associated with the customers, and order details associated with the first amount of orders. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 18 recites acquiring further includes adjusting the offers to new offers after a predetermined period of time when less than an expected amount of new orders are acquired and iterate back to the sending. The limitation merely further limits the processing of data and does not integrate the judicial exception into a practical application. 
Claim 20 recites the platform server is a cloud processing environment, the retail server is a cloud processing environment, and the mobile device is: a tablet, a phone, a desktop, a laptop, a wearable processing device, or a voice-enabled network-based Internet-of-Things (IoTs) device. The limitation merely further defines the type of hardware that could implement the platform server. All of the types are generic computer hardware. 
The dependent claims merely recite additional data that is used in determination of the delivery route and offers presented to customers. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Serjeanston (U.S. Pub. No. 20170109696) in view of Wang (U.S. Pub. No. 20170178070) in further view of Klechner (U.S. Pub. No. 20180039936).  
Regarding claims 1, Serjeanston teaches:
A method, comprising:
providing executable instructions to a processor of a server from a non-transitory computer readable storage medium causing the processor to perform operations comprising (processor 150):
identifying, by the delivery planning service, (system 100 includes delivery planning through the capacity utilization management system) a delivery that is scheduled with a first amount of orders (determine location and route of vehicle 302- before the update);
determining, by the delivery planning service, a planned capacity level for the first amount of orders on a vehicle associated with the delivery based on a threshold capacity level for the vehicle (“shows a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload (LTL) boxes and pallets. The more space available on the truck 202 the greater the discount. In addition to space, driver proximity, same as the courier model, adds to the discount. The space available may be determined based upon previous pickups by the capacity utilization management system 104 and estimated known pickup points”, Paragraph 0021);
receiving, by the delivery planning service, a percentage of capacity that is remaining within the vehicle once the first amount of orders are loaded into the vehicle and an actual capacity is determined for the vehicle (25% available capacity of the vehicle, Paragraph 0021);
generating, by the delivery planning service, a list of customer addresses located on or adjacent to a route for the delivery (determine customers on route/proximity, 306)  based on evaluated predefined rules, wherein the list comprises known customers (“The determination of the customers may be for potential customers which are notified directly by the system”, Paragraph 0028 the examiner interprets potential customers as known customers who have not yet converted on the discount and actually placed an order) that are known to be located along the route at intersecting or adjacent streets along the route but are not scheduled to receive any product associated with the delivery that is scheduled ("Depending existing space and forecasts the system sends out alerts to customers on their route, or within a defined radius of the route, industrial park, street address range, or building and on their way back to the terminal that they can receive discounts if they ship with an allotted period of time. The system may also utilize routing information to determine customer between two stops, for example between customer A and customer B the travel path may have a potential customer which may not impact driver routing.", Paragraph 0021 and see determination of customers in Paragraph 0019);
sending, by the ordering service (dispatching alerts customers, Paragraph 0018), requests for orders to the known customers associated with the list by sending the requests to mobile applications of mobile devices operated by the known customers; and (sending message to determined potential customers 310; The technology uses a mobile device based application or shipping system to signal to customers real-time on discounts based on real-time courier activities”, Paragraph 0015) with offers using an Application Programming Interface (API) (mobile application of a mobile device, Paragraph 0015) wherein each request includes a time for which the corresponding request has to be accepted by a corresponding customer before the corresponding request expires (Paragraph 0029);
modifying , by the delivery planning service, the delivery with any new orders processed as a result of the sending and increasing the planned capacity level on the vehicle for the delivery […] (receive notifications from accepting customers and reroute vehicle based on received responses 312-314) and utilizing all or some portion of the percentage of capacity remaining (“Calculate potential capacity of vehicle”, 304) within the vehicle with the new orders, and wherein modifying further includes updating the route based on the new orders; and (The process as shown in Figure 3 is an iterated process where the vehicle can be rerouted to accommodate the new customer pickup, step 314 and Paragraph 0029)
iterating back to the sending with additional offers […] (As shown in Figure 3 the process continues as continues to check the capacity)
While Serjeantson teaches the determination and processing of new orders based on received responses from the customers, Serjeantson does not explicitly disclose:
providing a platform interface to retailers;
providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service;
Modifying […] capacity level on the vehicle for the delivery before the vehicle departs for the delivery
iterating back to […] until the planned capacity of the vehicle reaches an acceptable capacity level.
However Wang teaches:
Modifying […] capacity level on the vehicle for the delivery before the vehicle departs for the delivery (as shown in Figure 4 the planning for the delivery is made prior to the truck actually leaving for a delivery. An initial schedule is determined then a recalculation is performed at 408 with the process continuing in iterations before the vehicles are dispatched and leave)
iterating back to […] until the planned capacity of the vehicle reaches an acceptable capacity level. (“Terminate the iterative updating upon detection of a termination condition”, step 210, Paragraph 0049, where the capacity constraint/level is verified, Paragraph 0058)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of modifying the delivery schedule in Serjeantson with Modifying […] capacity level on the vehicle for the delivery before the vehicle departs for the delivery, iterating back to […] until the planned capacity of the vehicle reaches an acceptable capacity level, as taught in Wang, in order to reduce, minimize, or eliminate such requirements for delivery overages, resulting in a more efficient delivery schedule with less waste and expense (par. 0021). 
While Serjeantson teaches the determination and processing of new orders based on received responses from the customers and planning a route, and Wang teaches the iteration of determining the capacity of orders, Serjeantson in view of Wang does not explicitly disclose:
providing a platform interface to retailers;
providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service;
However Klechner teaches:
providing a platform interface to retailers; providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service; (Merchant terminal includes an interface providing the options to order and make selection of delivery options, Paragraph 0024). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of modifying the delivery schedule in Serjeantson in view of the iterative determination in Wang to include providing a platform interface to retailers; providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service;, as taught in Klechner, in order to enable efficient management of customer order through a single point of sale management solution that provides greater control over the order processing for a merchant in a single interface (Paragraph 0021).
Regarding claim 2, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above and further discloses:
wherein identifying further includes generating the delivery based on processed orders received from the order service. (“As the customer preps a shipment the system will alert "if you can get Dave's Shoe Store to ship with service you could qualify for a 30% discount" or "if you can get Dave's Shoe Store to ship with our service you both could qualify for a 15% discount”, Paragraph 0022- the system is an order service).
Regarding claim 3, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above and further discloses:
wherein determining further includes generating, by the delivery planning service, the route based on order addresses associated with the processed orders. (“Customers on the route are determine from customer database 166 and their using their location information”, Paragraph 0029 and customers and associated geo-coded location information, Paragraph 0013).
Regarding claim 4, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above and further discloses:
wherein determining further includes calculating, by the delivery planning service,  the planned capacity level based on the first amount of orders (“shows a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload (LTL) boxes and pallets. The more space available on the truck 202 the greater the discount. In addition to space, driver proximity, same as the courier model, adds to the discount. The space available may be determined based upon previous pickups by the capacity utilization management system 104 and estimated known pickup points”, Paragraph 0021);
While Serjeantson teaches the modification of a route to pick up additional orders based on the remaining capacity of a vehicle, the reference does not explicitly disclose:
calculating the planned capacity level based on […] and a vehicle type associated with the vehicle.
However Wang teaches:
calculating the planned capacity level based on […] and a vehicle type associated with the vehicle. (“factors include vehicle type”, Paragraph 0035 and see the capacity verifier with the vehicle type criteria in Paragraph 0039).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of capacity variables of Serjeantson to include calculating the planned capacity level based on […] and a vehicle type associated with the vehicle, as taught in Wang, in order to optimize the routes of a fleet of vehicles. 
Regarding claim 5, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above and further discloses:
wherein determining further includes receiving, by the delivery planning service,  the planned capacity level through an interface with delivery details associated with the delivery (The capacity of the vehicle is determined (304) by load estimation from pallet or package sizes (320) or vehicle sensors on the interior of the vehicle or by scanning of packages, items or pallets as they are placed in the vehicle by the driver to better estimate size (322)”, Paragraph 0029; also see the example in Paragraph 0021).
Regarding claim 6, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above and further discloses:
wherein generating further includes determining, by the delivery planning service,  whether a particular customer address is adjacent to the route based on a predefined deviation distance between the particular customer address and the route. (“Determine customers on route/ proximity, step 306; determining one or more customers on a planned route of the vehicle that are within a defined proximity radius of one or more stops along the planned route”, Paragraph 0012).
Regarding claim 7, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above and further discloses:
wherein generating further includes obtaining, by the delivery planning service,  customer contact information associated with the customer addresses (“a customer database containing identification of a plurality of customers and associated geo-coded location information”, Paragraph 0013 and see examples with emails being sent with the determined offers, Paragraph 0027).
Regarding claim 8, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above and further discloses:
wherein sending further includes selecting, by the order service, the known customers from the customer contact information based on rules (“The solutions takes in dispatched information ( from dispatching software), coupled with a drivers assigned route and the position information such as global positioning system (GPS) information 203 to advise customers/potential customers of a possible discount if they ship within a defined time period. For example: [0024] If driver A is in industrial park 2 between 2PM and 230PM, other customers within that geographical location would receive a Y % discount if their package is ready by 245PM [0025] In the same scenario above a customer in industrial park 1 or 3 would receive a Y -4% discount (discount is based on the proximity to the pre-existing pickup/delivery)”, Paragraphs 0023-25).
Regarding claim 9, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above and further discloses:
wherein sending further includes sending, by the delivery planning service, the requests as the offers to the known customers, wherein the offers expire when unredeemed by the known customers within a predefined period of time before a delivery start time of the delivery (“The solutions takes in dispatched information ( from dispatching software), coupled with a drivers assigned route and the position information such as global positioning system (GPS) information 203 to advise customers/potential customers of a possible discount if they ship within a defined time period. For example: [0024] If driver A is in industrial park 2 between 2PM and 230PM, other customers within that geographical location would receive a Y % discount if their package is ready by 245PM [0025] In the same scenario above a customer in industrial park 1 or 3 would receive a Y -4% discount (discount is based on the proximity to the pre-existing pickup/delivery)”, Paragraphs 0023-25).
Regarding claim 12, Serjeantson teaches:
A method, comprising:
providing executable instructions to a processor of a server from a non-transitory computer readable storage medium causing the processor to perform operations comprising (processor 150):
receiving, by the delivery planning service, a planned route for a planned delivery that is scheduled to deliver a first amount of orders along the planned route (determine location and route of vehicle 302- before the update) at a delivery start date and time (“The solutions takes in dispatched information ( from dispatching software), coupled with a drivers assigned route and the position information such as global positioning system (GPS) information 203 to advise customers/potential customers of a possible discount if they ship within a defined time period. For example: [0024] If driver A is in industrial park 2 between 2PM and 230PM, other customers within that geographical location would receive a Y % discount if their package is ready by 245PM [0025] In the same scenario above a customer in industrial park 1 or 3 would receive a Y -4% discount (discount is based on the proximity to the pre-existing pickup/delivery)”, Paragraphs 0023-25);
obtaining, by the delivery planning service, an estimated remaining capacity level for a vehicle after the first amount of orders are loaded into the vehicle based on a type of vehicle associated with the vehicle (“shows a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload (LTL) boxes and pallets. The more space available on the truck 202 the greater the discount. In addition to space, driver proximity, same as the courier model, adds to the discount. The space available may be determined based upon previous pickups by the capacity utilization management system 104 and estimated known pickup points”, Paragraph 0021);
identifying , by the delivery planning service, contact information for customers having addresses located on or adjacent to the planned route (determine customers on route/proximity, 306), at intersecting or adjacent streets along the planned route based on evaluating predefined rules, (“The determination of the customers may be for potential customers which are notified directly by the system”, Paragraph 0028 the examiner interprets potential customers as known customers who have not yet converted on the discount and actually placed an order)  wherein the customers are not scheduled to receive any product associated with the delivery ("Depending existing space and forecasts the system sends out alerts to customers on their route, or within a defined radius of the route, industrial park, street address range, or building and on their way back to the terminal that they can receive discounts if they ship with an allotted period of time. The system may also utilize routing information to determine customer between two stops, for example between customer A and customer B the travel path may have a potential customer which may not impact driver routing.", Paragraph 0021 and see determination of customers in Paragraph 0019);
sending, by the delivery planning service, offers to devices operated by the customers by sending the offers to mobile applications of the devices The technology uses a mobile device based application or shipping system to signal to customers real-time on discounts based on real-time courier activities”, Paragraph 0015), with offers using an Application Programming Interface (API) (mobile application of a mobile device, Paragraph 0015), wherein the offers include an expiration date that precedes the delivery start date and time (sending message to determined potential customers 310 ; “shows a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload (LTL) boxes and pallets. The more space available on the truck 202 the greater the discount. In addition to space, driver proximity, same as the courier model, adds to the discount. The space available may be determined based upon previous pickups by the capacity utilization management system 104 and estimated known pickup points”, Paragraph 0021), wherein each request includes a time for which the corresponding request has to be accepted by a corresponding customer before the corresponding request expires (Paragraph 0029);
acquiring, the order service, new orders from one or more of the customers after the sending; and providing, by the order service, the new orders to the delivery planning service that modifies the planned delivery to include the new orders and reduces the estimated remaining capacity level of the vehicle for the planned delivery […] (receive notifications from accepting customers and reroute vehicle based on received responses 312-314 and see example in Paragraph 0021).
iterating back to the sending with additional offers […] (As shown in Figure 3 the process continues as continues to check the capacity)
While Serjeantson teaches the determination and processing of new orders based on received responses from the customers, Serjeantson does not explicitly disclose:
providing a platform interface to retailers;
providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service;
That modifies […] before the delivery start date and time 
iterating back to […] until the estimated remaining capacity level of the vehicle is associated with an acceptable level of capacity for the vehicle.
However Wang teaches:
That modifies […] before the delivery start date and time  (as shown in Figure 4 the planning for the delivery is made prior to the truck actually leaving for a delivery. An initial schedule is determined then a recalculation is performed at 408 with the process continuing in iterations before the vehicles are dispatched and leave)
iterating back […] until the planned capacity of the vehicle reaches an acceptable capacity level  (“Terminate the iterative updating upon detection of a termination condition”, step 210, Paragraph 0049, where the capacity constraint/level is verified, Paragraph 0058)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of modifying the delivery schedule in Serjeantson with Modifying […] capacity level on the vehicle for the delivery before the vehicle departs for the delivery, iterating back […] until the planned capacity of the vehicle reaches an acceptable capacity level, as taught in Wang, in order to reduce, minimize, or eliminate such requirements for delivery overages, resulting in a more efficient delivery schedule with less waste and expense (par. 0021). 
While Serjeantson teaches the determination and processing of new orders based on received responses from the customers and planning a route, and Wang teaches the iteration of determining the capacity of orders, Serjeantson in view of Wang does not explicitly disclose:
providing a platform interface to retailers;
providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service;
However Klechner teaches:
providing a platform interface to retailers; providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service; (Merchant terminal includes an interface providing the options to order and make selection of delivery options, Paragraph 0024). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of modifying the delivery schedule in Serjeantson in view of the iterative determination in Wang to include providing a platform interface to retailers; providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service;, as taught in Klechner, in order to enable efficient management of customer order through a single point of sale management solution that provides greater control over the order processing for a merchant in a single interface (Paragraph 0021).
Regarding claim 19, Serjeantson teaches:
A system, comprising: 
a platform server comprising a platform processor and a platform non-transitory computer-readable storage medium having executable instructions representing a delivery (capacity utilization management system 104):
 a retail server comprising a retail processor and a retail non-transitory computer-readable storage medium having executable instructions representing a platform interface (customer shipping system 112); 
a mobile device comprising a mobile processor and a mobile nontransitory computer-readable storage medium having executable instructions representing a mobile application (mobile device 130 and customer smartphone 110);
 the delivery manager executed by the platform processor from the platform non-transitory computer-readable storage medium causing the platform processor to perform operations comprising (capacity utilization management system 104):
generating, by the delivery planning service, a delivery from a first amount of orders based on order addresses associated with the first amount of orders (determine location and route of vehicle 302- before the update); generate a delivery route for the delivery (“The solutions takes in dispatched information ( from dispatching software), coupled with a drivers assigned route and the position information such as global positioning system (GPS) information 203 to advise customers/potential customers of a possible discount if they ship within a defined time period. For example: [0024] If driver A is in industrial park 2 between 2PM and 230PM, other customers within that geographical location would receive a Y % discount if their package is ready by 245PM [0025] In the same scenario above a customer in industrial park 1 or 3 would receive a Y -4% discount (discount is based on the proximity to the pre-existing pickup/delivery)”, Paragraphs 0023-25);
receiving, by the delivery planning service, a remaining capacity level for a delivery vehicle from the platform interface, the vehicle is scheduled to deliver the first amount of orders along the delivery route (“Drivers update space availability which scrubs against subscription hit rates on capacity request and sends notifications to appropriate amount of customers, for example: driver has 25% capacity available”, Paragraph 0021);
identifying, by the delivery planning service, identify contact information for a customer of a retailer that has a customer address along or adjacent to the delivery route (determine customers on route/proximity, 306), at intersecting or adjacent streets along the delivery route based on evaluating predefined rules, wherein the customer is not scheduled to receive any product associated with the delivery  ("Depending existing space and forecasts the system sends out alerts to customers on their route, or within a defined radius of the route, industrial park, street address range, or building and on their way back to the terminal that they can receive discounts if they ship with an allotted period of time. The system may also utilize routing information to determine customer between two stops, for example between customer A and customer B the travel path may have a potential customer which may not impact driver routing.", Paragraph 0021 and see determination of customers in Paragraph 0019);
obtaining, by the order service, an offer from the platform interface associated with the retailer to entice the customer to place a new order for the delivery;  send the offer to the mobile application of the mobile device that is operated by the customer using the contact information with offers using an Application Programming Interface (API) (mobile application of a mobile device, Paragraph 0015); receive the new order for the delivery from the mobile application after sending the offer; (sending message to determined potential customers 310 ; “shows a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload (LTL) boxes and pallets. The more space available on the truck 202 the greater the discount. In addition to space, driver proximity, same as the courier model, adds to the discount. The space available may be determined based upon previous pickups by the capacity utilization management system 104 and estimated known pickup points”, Paragraph 0021; receive notifications from accepting customers and reroute vehicle based on received responses 312-314 and see example in Paragraph 0021) wherein each request includes a time for which the corresponding request has to be accepted by a corresponding customer before the corresponding request expires (Paragraph 0029);
and modifying, by the delivery planning service, the delivery to include the new order with the first amount of orders […] (receive notifications from accepting customers and reroute vehicle based on received responses 312-314).
iterating back to the sending with an additional offer to the mobile application associated with a different customer until additional new orders (As shown in Figure 3 the process continues as continues to check the capacity)
the platform interface when executed by the retail processor from the retail non-transitory computer-readable storage medium causing the retail processor to perform second operations comprising: 
providing the remaining capacity level to the delivery manager after the vehicle is loaded with the first amount of orders for the delivery (“Drivers update space availability which scrubs against subscription hit rates on capacity request and sends notifications to appropriate amount of customers, for example: driver has 25% capacity available”, Paragraph 0021);
providing the offer to the delivery manager based on the contact information of the customer provided by the delivery manager and order details associated with the first amount of orders of the delivery; (sending message to determined potential customers 310 ; “shows a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload (LTL) boxes and pallets. The more space available on the truck 202 the greater the discount. In addition to space, driver proximity, same as the courier model, adds to the discount. The space available may be determined based upon previous pickups by the capacity utilization management system 104 and estimated known pickup points”, Paragraph 0021; receive notifications from accepting customers and reroute vehicle based on received responses 312-314 and see example in Paragraph 0021)
sending the new order details to a vehicle loading device to cause the vehicle to add the new order to the vehicle with the first amount of orders (“new routing information can be processed by dispatch module 160 to alert the driver”, Paragraph 0019); 
the mobile application when executed by the mobile processor from the mobile non-transitory computer-readable storage medium causes the mobile processor to perform third operations comprising:
receiving the offer from the delivery manager; and place the new order based on options selected by the customer through an order interface with the delivery manager. (“The message may be sent by text, e-mail or with an application. Customers must then acknowledge notification (312) which may identify the size or amount of packages”, Paragraph 0029). 
While Serjeantson teaches the determination and processing of new orders based on received responses from the customers, Serjeantson does not explicitly disclose:
providing a platform interface to retailers;
providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service;
Modifying […] before a delivery start date and time
iterating back […] when accounted for in the delivery represent the remaining capacity being an acceptable level of capacity for the vehicle for the delivery;
However Wang teaches:
Modifying […] before a delivery start date and time (as shown in Figure 4 the planning for the delivery is made prior to the truck actually leaving for a delivery. An initial schedule is determined then a recalculation is performed at 408 with the process continuing in iterations before the vehicles are dispatched and leave)
iterating back […] when accounted for in the delivery represent the remaining capacity being an acceptable level of capacity for the vehicle for the delivery (“Terminate the iterative updating upon detection of a termination condition”, step 210, Paragraph 0049, where the capacity constraint/level is verified, Paragraph 0058);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of modifying the delivery schedule in Serjeantson with Modifying […] before a delivery start date and time, iterating back […] when accounted for in the delivery represent the remaining capacity being an acceptable level of capacity for the vehicle for the delivery, as taught in Wang, in order to reduce, minimize, or eliminate such requirements for delivery overages, resulting in a more efficient delivery schedule with less waste and expense (par. 0021). 
While Serjeantson teaches the determination and processing of new orders based on received responses from the customers and planning a route, and Wang teaches the iteration of determining the capacity of orders, Serjeantson in view of Wang does not explicitly disclose:
providing a platform interface to retailers;
providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service;
However Klechner teaches:
providing a platform interface to retailers; providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service; (Merchant terminal includes an interface providing the options to order and make selection of delivery options, Paragraph 0024). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of modifying the delivery schedule in Serjeantson in view of the iterative determination in Wang to include providing a platform interface to retailers; providing microservices available to the retailers through the platform interface, wherein the microservices comprise, an order service and a delivery planning service;, as taught in Klechner, in order to enable efficient management of customer order through a single point of sale management solution that provides greater control over the order processing for a merchant in a single interface (Paragraph 0021).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Serjeanston (U.S. Pub. No. 20170109696) in view of Wang (US Pub. No. 20170178070) in further view of Klechner (U.S. Pub. No. 20180039936) in further view of Zhang (U.S. Pat. No. 10655975). 
Regarding claim 13, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above. While Serjeantson teaches the modification of a route to pick up additional (new) orders based on the remaining capacity of a vehicle and Wang teaches the iterative process of optimizing deliveries and Klechner teaches the merchant platform with ordering and delivery services, the references do not explicitly disclose:
further comprising maintaining, by the delivery planning service, fuel/emissions saved per order for the planned delivery based on the planned route, the first amount of orders, and a second amount of orders comprising the first amount of orders plus the new orders.
However Zhang teaches:
further comprising maintaining, by the delivery planning service, fuel/emissions saved per order for the planned delivery based on the planned route, the first amount of orders, and a second amount of orders comprising the first amount of orders plus the new orders. (“The expense associated with each route may have other constraints such as time, travel distance, vehicle weight, size, range, power (e.g., gasoline, electricity) expense, another constraint, or any combination thereof. In some embodiments, the vehicles 240 are uniform with respect to vehicle capacity, condition, fuel efficiency. In other embodiments, the vehicles 240 may be heterogeneous with respect to vehicle capacity, condition, fuel efficiency. In some embodiments, the instance 110 may have multiple constraints to satisfy.”, Col. 8 lines 45-55)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention of Serjeantson planning of routes based on the capacity and the optimization delivery process of Wang in view of Klechner to further include further comprising maintaining fuel/emissions saved per order for the planned delivery based on the planned route, the first amount of orders, and a second amount of orders comprising the first amount of orders plus the new orders, as taught in Zhang in order  minimize the traveling cost for the vehicles, while satisfying various constraints, such as time, travel distance, vehicle weight, size, range, power (e.g., gasoline, electricity) expense, another constraint, or any combination (col. 7 lines 14-20). 
Regarding claim 14, Serjeantson in view of Wang in further view of Klechner teaches the limitations set forth above and further discloses:
wherein obtaining, by the delivery planning service, further includes receiving the estimated remaining capacity level […] that is provided as input details associated with the first amount of orders […] (“shows a capacity driven discounting system 200 which takes into account the amount of space on a truck 202 for both parcel and less-than-truckload (LTL) boxes and pallets. The more space available on the truck 202 the greater the discount. In addition to space, driver proximity, same as the courier model, adds to the discount. The space available may be determined based upon previous pickups by the capacity utilization management system 104 and estimated known pickup points”, Paragraph 0021);
While Serjeantson teaches the modification of a route to pick up additional orders based on the remaining capacity of a vehicle and the use of telematics to capture vehicle related data used to make calculations about the vehicle and delivery and Wang teaches the iterative process of optimizing deliveries and Klechner teaches the platform with an ordering and delivery service, the references do not explicitly disclose:
wherein obtaining further includes receiving the estimated remaining capacity level from a trained machine-learning algorithm that is provided as input details associated with the first amount of orders and the vehicle type
However Zhang teaches:
wherein obtaining further includes receiving the estimated remaining capacity level from a trained machine-learning algorithm (machine learning to plan the routes in Col. 16 lines 30-45) that is provided as input details associated with the first amount of orders and the vehicle type (see vehicle types on Col. 6 lines 25-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of capacity variables of Serjeantson and the optimization delivery process of Wang in view of Klechner to include wherein obtaining further includes receiving the estimated remaining capacity level from a trained machine-learning algorithm that is provided as input details associated with the first amount of orders and the vehicle type, as taught in Zhang, in order to minimize the traveling cost for the vehicles, while satisfying various constraints, such as time, travel distance, vehicle weight, size, range, power (e.g., gasoline, electricity) expense, another constraint, or any combination (col. 7 lines 14-20). 
Claims 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Serjeanston (U.S. Pub. No. 20170109696) in view of Wang (U.S. Pub. No. 20170178070) in view of Klechner (U.S. Pub. No. 20180039936) in further view of Dearing (U.S. Pat. No. 10748113). 
Regarding claim 10, Serjeantson in view of Wang in further view of Klechner  teaches the limitations set forth above and further discloses:
wherein modifying further includes sending […], by the order service, and details associated with the new orders to the delivery planning service to have the new orders included with the first amount of orders with the delivery. (“The solutions takes in dispatched information ( from dispatching software), coupled with a drivers assigned route and the position information such as global positioning system (GPS) information 203 to advise customers/potential customers of a possible discount if they ship within a defined time period. For example: [0024] If driver A is in industrial park 2 between 2PM and 230PM, other customers within that geographical location would receive a Y % discount if their package is ready by 245PM [0025] In the same scenario above a customer in industrial park 1 or 3 would receive a Y -4% discount (discount is based on the proximity to the pre-existing pickup/delivery)”, Paragraphs 0023-25);
While Serjeantson teaches the modification of a route to pick up additional orders based on the remaining capacity of a vehicle and the optimization of the delivery process in Wang in view of Klechner, the reference does not explicitly disclose:
wherein modifying further includes sending a delivery identifier for the delivery
However Dearing teaches:
wherein modifying further includes sending a delivery identifier for the delivery (each item for delivery has a unique identifier, Col. 4 lines 65-67)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the determination of capacity variables based on the received order and updated orders of Serjeantson and the optimization of the delivery process in Wang in view of Klechner to include details of wherein modifying further includes sending a delivery identifier for the delivery, as taught in Dearing, in order to provide a manner of effectively tracking deliveries through the collection and aggregation of real time data (Col. 3 lines 60-67). 
Regarding claim 11, Serjeantson in view of Wang in view of Klechner teaches the limitations set forth above and further discloses:
While Serjeantson teaches the metrics of first order data, change in order to increase the number of order to be transported and the optimization process of deliveries of Wang, the reference does not explicitly recite:
further comprising, maintaining, by the delivery planning service, metrics for the delivery, the first amount of orders, and an increase in the planned capacity level based on adding the new orders to the delivery
However Dearing teaches:
further comprising, maintaining, by the delivery planning service, metrics for the delivery, the first amount of orders, and an increase in the planned capacity level based on adding the new orders to the delivery (the metrics of scanning, transporting and delivery in the business intelligence module 132). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the metrics determined in Serjeantson and the optimization process of deliveries of Wang in view of Klechner, to include further comprising, maintaining, by the delivery planning service, metrics for the delivery, the first amount of orders, and an increase in the planned capacity level based on adding the new orders to the delivery, as taught in Dearing, in order to provide a manner of effectively tracking deliveries through the collection and aggregation of real time data (Col. 3 lines 60-67). 
Regarding claim 15, Serjeantson in view of Wang in view of Klechner teaches the limitations set forth above and further discloses:
While Serjeantson teaches the metrics of first order data, change in order to increase the number of order to be transported and the optimization process of deliveries of Wang in view of Klechner, the reference does not explicitly recite:
wherein obtaining further includes receiving, by the delivery planning service, an indication from an interface that indicates the vehicle has been loaded with the first amount of orders for the planned delivery.
However Dearing teaches:
wherein obtaining further includes receiving, by the delivery planning service, an indication from an interface that indicates the vehicle has been loaded with the first amount of orders for the planned delivery (“The real-time tracking system 100 also receives an input from a facility access server 223. The facility access server 40 provides a mailer or shipper with an interface to schedule a delivery time to an intake facility. For example, a mailer may have a plurality of items to which it has applied a computer readable identifier, and for which an electronic manifest has been provided. The facility access server 223 receives input 45 of a scheduled drop-off time and location for the mailer to alert the distribution network of the incoming inventory. The real-time tracking system 100 may use this information in its inventory management, predictive workload determinations, and other processes”, Paragraph 0021)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the metrics determined in Serjeantson and the optimization process of deliveries of Wang in view of Klechner to include wherein obtaining further includes receiving, by the delivery planning service, an indication from an interface that indicates the vehicle has been loaded with the first amount of orders for the planned delivery, as taught in Dearing, in order to provide a manner of effectively tracking deliveries through the collection and aggregation of real time data (Col. 3 lines 60-67). 
Regarding claim 16, Serjeantson in view of Wang in view of Klechner  in further view of Dearing teaches the limitations set forth above. Serjeantson further discloses:
wherein receiving further includes acquiring,by the delivery planning service, the estimated remaining capacity level from one or more sensors located in or associated with a cargo area of the vehicle. (“The capacity of the vehicle is determined (304) by load estimation from pallet or package sizes (320) or vehicle sensors on the interior of the vehicle or by scanning of packages, items or pallets as they are placed in the vehicle by the driver to better estimate size (322).”, Paragraph 0029). 
Claims 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Serjeanston (U.S. Pub. No. 20170109696) in view of Wang (U.S. Pub. No.  20170178070) in view of Klechner (U.S. Pub. No. 20180039936) in further view of Daire (U.S. Pat. No. 9811838). 
Regarding claim 17, Serjeantson in view of Wang in view of Klechner teaches the limitations set forth above. Serjeantson further discloses:
wherein identifying further includes identifying the contact information for the customers based: on the addresses (geo location code, Paragraph 0013), […], and order details associated with the first amount of orders (distance, time capacity, Figure 3).
While Serjeantson teaches the metrics of first order data, change in order to increase the number of order to be transported and the optimization of deliveries in Wang in view of Klechner, the reference does not explicitly recite:
wherein identifying, by the delivery planning service, further includes identifying the contact information for the customers based: customer transaction histories associated with the customers
However Daire teaches:
wherein identifying, by the delivery planning service, further includes identifying the contact information for the customers based: customer transaction histories associated with the customers (past placed orders in a buyer profile, Col. 19 lines 15-25). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the metrics determined in Serjeantson and the optimization of deliveries in Wang in view of Klechner, to include wherein identifying further includes identifying the contact information for the customers based: customer transaction histories associated with the customers, as taught in Daire, in order to recommend offers based on customer profile data. 
Regarding claim 18, Serjeantson in view of Wang in further view of Klechner in further view of Daire teaches the limitations set forth above.  
While Serjeantson teaches the provision of offers in order to increase purchases and optimize delivery routes and Wang teaches the optimization of deliveries through iterative calculations, the reference does not explicitly discloses:
wherein acquiring further includes adjusting, by the order service, the offers to additional offers after a predetermined period of time when less than an expected amount of new orders are acquired and iterate back to the sending.
However Daire teaches:
wherein acquiring further includes adjusting, by the order service, the offers to additional offers after a predetermined period of time when less than an expected amount of new orders are acquired and iterate back to the sending (the invention sends new offers for new restaurants that are looking to increase their sales in a time period, see example Col. 5 lines 15-30)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the provision and determination of offers in Serjeantson and the optimization of deliveries through iterative calculations in Wang in view of Klechner, to include wherein acquiring further includes adjusting the offers to new offers after a predetermined period of time when less than an expected amount of new orders are acquired and iterate back to the sending, as taught in Daire, in order to promote a product based on response to offer. 
Regarding claim 20, Serjeantson in view of Wang in view further of Klechner teaches the limitations set forth above and further discloses:
and the mobile device is: a tablet, a phone, a desktop, a laptop, a wearable processing device, or a voice-enabled network-based Internet-of-Things (loTs) device (smartphone, Paragraph 0016)
While Serjeantson teaches computer network for implementing a delivery system and Wang in view of Klechner teaches the optimization of deliveries through iterative calculations, the reference does not explicitly disclose:
wherein the platform server is a cloud processing environment, the retail server is a cloud processing environment, 
However Daire teaches:
wherein the platform server is a cloud processing environment, the retail server is a cloud processing environment, (Col. 20 lines 30-40). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the computer network of Serjeantson and Wang in further view of Klechner to be a cloud processing environment of Daire in order to allow access to the stored content from more locations. 
Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to 35 USC 101, the examiner has updated the rejection above to reflect the claim amendments and does not find the remarks persuasive. The claims merely provide  mere instructions to implement an abstract idea or other exception on a computer. As shown in the analysis, the platform interface is merely a tool to carry out the abstract idea and is not improved nor does the platform interface integrate the judicial exception into a practical application. 
With respect to the remarks directed to 35 USC 103, the remarks directed to Yien are now moot in view of the updated rejection. The examiner does assert that the combination including Serjeantson teaches the new limitation of offers sent that are time dependent such that the offers expired if not accepted within a given time. The reference teaches windows of time in which the customer must act or they will not be able to participate in the offer. For these reason the rejection under 35 USC 103 is maintained. 
					Relevant Prior Art
Bolton (US PAT 10198707) recites a platform for optimizing deliveries using historical data points.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/28/2022